                    Case 7:21-cv-04577-PMH Document 12 Filed 08/05/21 Page 1 of 1
                                                    U.S. Department of Justice
           [Type text]
                                                                      United States Attorney
                                                                      Southern District of New York

                                                                     86 Chambers Street
                                                                     New York, New York 10007



                                                                      August , 2021

           By ECF
           The Honorable Philip M. Halpern
           United States District Judge
           Southern District of New York
           500 Pearl Street
           New York, NY 10007


                            Re:      HUD v. Flouton, No. 20 Civ. 7475 (PMH)
                                     HUD v. Flouton, No. 21 Civ. 4577 (PMH)

           Dear Judge Halpern:

                    This Office represents creditor-appellant U.S. Department of Housing and Urban
           Development (“HUD”) in these related appeals from the U.S. Bankruptcy Court for the Southern
ApplicationDistrict
            granted of
                     in part.
                        New York. With appellee’s consent, I write to respectfully request an adjournment of
           the oral argument scheduled for August 10, 2021, until August 23, 2021, or a date thereafter
The oral argument scheduled for August 10, 2021 in both
           convenient
No. 20-CV-07475          to the
                   and No.       Court, except
                             21-CV-04577          Tuesdays.
                                             is adjourned to Due to a deposition scheduled in another matter and
           my  vacation    schedule,    I am  unavailable
2:00 p.m. on September 8, 2021. The parties are directed   the week of August 10, 2021. Appellee’s counsel has
           advised   me   that she  is unavailable
to comply with the instructions for entering the Hon.on Tuesdays.  Appellee has consented to the request, and it is
Charles L. the firstJr.
           Brieant   request
                        FederalforBuilding
                                   an adjournment     of this argument.
                                           and Courthouse
outlined in the Court's previous Orders.
                   I thank the Court for its consideration of this request.
In the interim, counsel are directed to meet and confer to
discuss resolving these appeals by way of a Proposed
Stipulation and Order. Counsel shall file a joint letter, no      Respectfully submitted,
longer than two pages, on August 27, 2021: (1) providing
the Court with the date, time, and duration of each meet          AUDREY STRAUSS
and confer; and (2) advising as to the outcome of those           United States Attorney
discussions.                                                      Southern District of New York
The Clerk of the Court is respectfully directed to: (1)
terminate the motion sequence pending at Doc. 12 in No.
                                                               By: __________________________
20-CV-07475; and (2) terminate the motion sequence                JENNIFER C. SIMON
pending at Doc. 11 in No. 21-CV-04577.                            Assistant United States Attorneys
                                                                  86 Chambers Street, Third Floor
SO ORDERED.                                                       New York, New York 10007
                                                                  Tel.: (212) 637-2746
_______________________
  ______________
Philip
   li MM. H
          Halpern
            l
United States District Judge

Dated: White Plains, New York
       August 5, 2021
